Motion referred to the court that rendered the decision. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ. Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of this court entered December 29, 1955, properly made? The decision and order of this court were made as a matter of law and not in the exercise of discretion. Present—■ Wenzel, Acting P. J., Beldock, Murphy and Ughetta, JJ. [See ante, p. 697.]